Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/12/2022 has been entered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
4.	Claims 1-2, 18-20, 25-26, and 36 are rejected under 35 U.S.C. 103 as unpatentable over Zhang (CN 106055953 A) in view of Baek (US 20200026371 A1) and further in view of Roh (US 20170316250 A1).
Regarding claim 1, Zhang (e.g., Figs. 1-5) discloses a fingerprint identification method, which is applied to a terminal device (e.g., Figs. 4-5; terminal device), comprising: in response to detecting that a current location of the terminal device is in a location range corresponding to a preset location when a display screen of the terminal device is in an Always on Display mode or in a Screen-Off mode, waking up a system of the terminal device ([0062]-[0063]). Zhang also discloses, after waking up a system of the terminal device, a fingerprint recognition is performed, but Zhang does not disclose a display screen of the terminal device enter into High Brightness mode for fingerprint recognition. However, Baek (e.g., Figs. 9-10) discloses a fingerprint identification method, which is applied to a terminal device, comprising: waking up a system of the terminal device and making a display screen of the terminal device enter into High Brightness mode (e.g., Figs. 9-10 and 12-13; HBM mode for fingerprint recognition). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Baek to the fingerprint identification of Zhang. The combination/motivation would be to provide a fingerprint sensing area in the display screen for a user to place a finger for fingerprint detection (Baek, Figs. 12-13 and 15-16), which would result in an enhanced detection sensitivity and accuracy and a convenience of operation.

Zhang (e.g., Fig. 2) and Baek (e.g., Figs. 9-10) disclose, when there is a touch operation at a fingerprint recognition area in the display screen, a fingerprint recognition for fingerprint unlocking, but do not disclose a fingerprint recognition for fingerprint payment. However, Roh (e.g., Figs. 6-15) discloses a fingerprint identification method, which is applied to a terminal device (e.g., electronic device shown in Figs. 8-15) similar to that disclosed by Zhang and Baek, comprising: 
displaying, when there is a touch operation at a fingerprint recognition area in the display screen (e.g., Figs. 8-15; touch operation and fingerprint recognition), a first control for fingerprint payment (e.g., Figs. 13-14; fingerprint payment; [0224]-[0235] and [0253]-[0255]) and a second control for fingerprint unlocking (e.g., Figs. 8-15; fingerprint unlocking; [0198]-[0235]), and receiving a control instruction generated after one of the first control and the second control is clicked (e.g., Figs. 8-15 and [0198]-[0235] and [0224]-[0235]); wherein the first control is bound to a fingerprint payment instruction (e.g., Figs. 13-14; fingerprint payment; [0224]-[0235] and [0253]-[0255]), and the second control is bound to a fingerprint unlocking instruction (e.g., Figs. 8-15; fingerprint unlocking; [0198]-[0235]),
 comparing, in response to determining that the control instruction is generated by the first control, a pressure value of the touch operation with a fingerprint payment pressure threshold (e.g., Figs. 13-14, [0159], [0224]-[0235] and [0253]-[0255]; when P≥P2, fingerprint payment operation); 
collecting, in response to determining that the pressure value of the touch operation is greater than or equal to the fingerprint payment pressure threshold, fingerprint information (e.g., Figs. 13-14, [0159], [0224]-[0235] and [0253]-[0255]; when P≥P2, fingerprint payment operation); 
comparing, in response to determining that the control instruction is generated by the second control, the pressure value of the touch operation with a fingerprint unlocking pressure threshold (e.g., Figs. 8-15, [0159] and [0198]-[0235]; when P≥P1, fingerprint unlocking); 
collecting, in response to determining that the pressure value of the touch operation is greater than or equal to the fingerprint unlocking pressure threshold, the fingerprint information (e.g., Figs. 8-15, [0159] and [0198]-[0235]; when P≥P1, fingerprint unlocking); and
identifying the fingerprint information to obtain a recognition result according to a pre- stored fingerprint database (e.g., Figs. 7A-7B; fingerprint identification).
Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Roh to the fingerprint identification method of Zhang and Baek. The combination/motivation would be to develop a fingerprint identification method applied to a terminal device such as a mobile phone, which is capable of performing various functions depending on a fingerprint verification result. The combination/motivation would also provide a terminal device such as a mobile phone integrated with a fingerprint sensor with an enhanced detection sensitivity accuracy and a convenience of operation.

Regarding claim 2, Zhang in view of Baek and further in view of Roh discloses the method of claim 1, Baek (e.g., Figs. 8-10) discloses the fingerprint identification method further comprising: unlocking the display screen ([0140]; activating display panel) and tuning off the High Brightness mode when the fingerprint information is successfully recognized ([0119]; deactivate HBM after fingerprint detection and authentication). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Baek to the fingerprint identification method of Zhang in view of Roh so as to save power of terminal device after fingerprint identification.  

Regarding claim 18, Zhang in view of Baek and further in view of Roh discloses the method of claim 1, Roh (e.g., Figs. 8-15) discloses further comprising an operation of unlocking and/or paying in accordance with the recognition result (e.g., Figs. 8-15; fingerprint unlocking, fingerprint payment). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Roh to the fingerprint identification method of Zhang and Baek. The combination/motivation would be to develop a fingerprint identification method applied to a terminal device such as a mobile phone, which is capable of performing various functions depending on a fingerprint verification result.

Regarding claim 19, Zhang (e.g., Figs. 2-5) discloses an electronic device (e.g., electronic device shown in Figs. 3-4), comprising: 
a processor (processor 980); 
a storage (memory 920) which is designed to store executable instructions for the processor (processor 980); 
a display screen (display panel 940), wherein a fingerprint recognition area of the display screen is equipped with a fingerprint recognition sensor (fingerprint sensor 931); 
wherein the processor (processor 980) is configured to: in response to detecting that a current location of the terminal device is in a location range corresponding to a preset location when a display screen of the terminal device is in an Always on Display mode or in a Screen-Off mode, wake up a system of the electronic device ([0062]-[0063]). Zhang also discloses, after waking up a system of the terminal device, a fingerprint recognition is performed, but Zhang does not disclose a display screen of the terminal device enter into High Brightness mode for fingerprint recognition. In addition, Zhang does not disclose the fingerprint recognition sensor is disposed under the display screen. However, Baek (e.g., Figs. 9-10) discloses an electronic device comprising an under-screen fingerprint sensor (e.g., Fig. 4, fingerprint sensor 410; Fig. 5, fingerprint sensor 580), wherein the processor is configured to wake up a system of the terminal device and make the display screen entering into a High Brightness mode (e.g., Figs. 8-12; HBM mode); wherein the under-screen fingerprint recognition sensor is configured to perform fingerprint recognition in said High Brightness mode (e.g., Figs. 8-12; fingerprint recognition in HBM mode). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Baek to the fingerprint identification of Zhang. The combination/motivation would be to provide an authentication method with an enhanced detection sensitivity and accuracy and a convenience of operation.
Zhang (e.g., Fig. 2) and Baek (e.g., Figs. 9-10) disclose, when there is a touch operation at a fingerprint recognition area in the display screen, a fingerprint recognition for fingerprint unlocking, but do not disclose a fingerprint recognition for fingerprint payment. However, Roh (e.g., Figs. 6-15) discloses an electronic device (e.g., electronic device shown in Figs. 8-15), comprising: 
a processor (e.g., Fig. 6A; processor 670); 
a storage (e.g., Fig. 6A;memory 660) which is designed to store executable instructions for the processor (processor 670); 
a display screen (e.g., Fig. 5; display panel 540), wherein a fingerprint recognition area of the display screen is equipped with an under-screen fingerprint recognition sensor (under-screen fingerprint sensor 520; [0122]); 
wherein the processor is configured to: 
wake up a system of the electronic device (e.g., Figs. 8-9) when a display screen of the terminal device is in an Always on Display mode (e.g., Fig. 8; screen-on mode) or in a Screen-Off mode (e.g., Fig. 9; screen-off mode);
display, when there is a touch operation at a fingerprint recognition area in the display screen (e.g., Figs. 8-15; touch operation and fingerprint recognition), a first control for fingerprint payment (e.g., Figs. 13-14; fingerprint payment; [0224]-[0235] and [0253]-[0255]) and a second control for fingerprint unlocking (e.g., Figs. 8-15; fingerprint unlocking; [0198]-[0235]), and receive a control instruction generated after one of the first control and the second control is clicked (e.g., Figs. 8-15 and [0198]-[0235]); wherein the first control is bound to a fingerprint payment instruction (e.g., Figs. 13-14; fingerprint payment; [0224]-[0235] and [0253]-[0255]), and the second control is bound to a fingerprint unlocking instruction (e.g., Figs. 8-15; fingerprint unlocking; [0198]-[0235]);
 compare, in response to determining that the control instruction is generated by the first control, a pressure value of the touch operation with a fingerprint payment pressure threshold (e.g., Figs. 13-14, [0159], [0224]-[0235] and [0253]-[0255]; when P≥P2, fingerprint payment operation); 
collect, in response to determining that the pressure value of the touch operation is greater than or equal to the fingerprint payment pressure threshold, fingerprint information (e.g., Figs. 13-14, [0159], [0224]-[0235] and [0253]-[0255]; when P≥P2, fingerprint payment operation); 
compare, in response to determining that the control instruction is generated by the second control, the pressure value of the touch operation with a fingerprint unlocking pressure threshold (e.g., Figs. 8-15, [0159] and [0198]-[0235]; when P≥P1, fingerprint unlocking); 
collect, in response to determining that the pressure value of the touch operation is greater than or equal to the fingerprint unlocking pressure threshold, the fingerprint information (e.g., Figs. 8-15, [0159] and [0198]-[0235]; when P≥P1, fingerprint unlocking); and 
identify the fingerprint information to obtain a recognition result according to a pre- stored fingerprint database (e.g., Figs. 7A-7B; fingerprint identification).
Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Roh to the fingerprint identification method of Zhang and Baek. The combination/motivation would be to develop a fingerprint identification method applied to a terminal device such as a mobile phone, which is capable of performing various functions depending on a fingerprint verification result. The combination/motivation would also provide a terminal device such as a mobile phone integrated with a fingerprint sensor with an enhanced detection sensitivity accuracy and a convenience of operation.

Regarding claim 20, Zhang (e.g., Figs. 2-5) discloses a non-transitory computer-readable storage medium (storage 920) for an electronic device (electronic device shown in Figs. 3-5), having instructions stored thereon for execution by a processor (processor 980), the instructions comprising: in response to detecting that a current location of the terminal device is in a location range corresponding to a preset location when a display screen of the terminal device is in an Always on Display mode or in a Screen-Off mode, waking up a system of the electronic device ([0062]-[0063]). Zhang also discloses, after waking up a system of the terminal device, a fingerprint recognition is performed, but Zhang does not disclose the display screen of the electronic device enter into a High Brightness mode for fingerprint recognition. However, Baek (e.g., Figs. 9-10) discloses an electronic device comprising an under-screen fingerprint sensor (e.g., Fig. 4, fingerprint sensor 410; Fig. 5, fingerprint sensor 580), wherein the instructions executed by the processor comprising: waking up a system of the terminal device and making a display screen of the terminal device enter into High Brightness mode (e.g., Figs. 9-10 and 12-13; HBM mode for fingerprint recognition). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Baek to the fingerprint identification of Zhang. The combination/motivation would be to provide an authentication method with an enhanced detection sensitivity and accuracy and a convenience of operation.
Zhang (e.g., Fig. 2) and Baek (e.g., Figs. 9-10) disclose, when there is a touch operation at a fingerprint recognition area in the display screen, a fingerprint recognition for fingerprint unlocking, but do not disclose a fingerprint recognition for fingerprint payment. However, Roh (e.g., Figs. 5-15) discloses a non-transitory computer-readable storage medium (e.g., Fig. 6A; storage 660; [0137]) for an electronic device (e.g., electronic device shown in Figs. 8-15), having instructions stored thereon for execution by a processor (e.g., Fig. 6A; processor 670), the instructions comprising: 
waking up a system of the electronic device (e.g., Figs. 8-9) when a display screen of the terminal device is in an Always on Display mode (e.g., Fig. 8; screen-on mode) or in a Screen-Off mode (e.g., Fig. 9; screen-off mode),
displaying, when there is a touch operation at a fingerprint recognition area in the display screen (e.g., Figs. 8-15; touch operation and fingerprint recognition), a first control for fingerprint payment (e.g., Figs. 13-14; fingerprint payment; [0224]-[0235] and [0253]-[0255]) and a second control for fingerprint unlocking (e.g., Figs. 8-15; fingerprint unlocking; [0198]-[0235]), and receiving a control instruction generated after one of the first control and the second control is clicked (e.g., Figs. 8-15 and [0198]-[0235]); wherein the first control is bound to a fingerprint payment instruction (e.g., Figs. 13-14; fingerprint payment; [0224]-[0235] and [0253]-[0255]), and the second control is bound to a fingerprint unlocking instruction (e.g., Figs. 8-15; fingerprint unlocking; [0198]-[0235]);
 comparing, in response to determining that the control instruction is generated by the first control, a pressure value of the touch operation with a fingerprint payment pressure threshold (e.g., Figs. 13-14, [0159], [0224]-[0235] and [0253]-[0255]; when P≥P2, fingerprint payment operation); 
collecting, in response to determining that the pressure value of the touch operation is greater than or equal to the fingerprint payment pressure threshold, fingerprint information (e.g., Figs. 13-14, [0159], [0224]-[0235] and [0253]-[0255]; when P≥P2, fingerprint payment operation), 
comparing, in response to determining that the control instruction is generated by the second control, the pressure value of the touch operation with a fingerprint unlocking pressure threshold (e.g., Figs. 8-15, [0159] and [0198]-[0235]; when P≥P1, fingerprint unlocking); 
collecting, in response to determining that the pressure value of the touch operation is greater than or equal to the fingerprint unlocking pressure threshold, the fingerprint information (e.g., Figs. 8-15, [0159] and [0198]-[0235]; when P≥P1, fingerprint unlocking); and 
identifying the fingerprint information to obtain a recognition result according to a pre- stored fingerprint database (e.g., Figs. 7A-7B; fingerprint identification).
Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Roh to the fingerprint identification method of Zhang and Baek. The combination/motivation would be to develop a fingerprint identification method applied to a terminal device such as a mobile phone, which is capable of performing various functions depending on a fingerprint verification result. The combination/motivation would also provide a terminal device such as a mobile phone integrated with a fingerprint sensor with an enhanced detection sensitivity accuracy and a convenience of operation.

Regarding claim 25, Zhang in view of Baek and further in view of Roh discloses the method of claim 1, Baek (e.g., Figs. 8-10) discloses wherein the entering into the High Brightness mode (e.g., Figs. 8-10; HBM mode) comprises: entering into the High Brightness mode after screen spots are turned on (e.g., Figs. 12 and 15; high brightness screen spot). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Baek to the fingerprint identification of Zhang in view of Roh. The combination/motivation would be to provide an authentication method with an enhanced detection sensitivity and accuracy and a convenience of operation.

Regarding claim 26, Zhang in view of Baek and further in view of Roh discloses the method of claim 25, Baek (e.g., Figs. 8-10) discloses wherein the entering into the High Brightness mode after the screen spots are turned on includes: entering the High Brightness mode (e.g., Figs. 8-10; HBM mode) of said display screen with a fingerprint recognition area (e.g., Figs. 12 and 15; fingerprint recognition area); and turning on the screen spots at said fingerprint recognition area (e.g., Figs. 12 and 15; high brightness screen spot and corresponding fingerprint recognition area). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Baek to the fingerprint identification of Zhang in view of Roh for the same reason above.

Regarding claim 36, Zhang in view of Baek and further in view of Roh discloses the method of claim 1, Zhang (e.g., Fig. 1-5) discloses wherein the current location of the terminal device is detected in the location range corresponding to the preset location by a GPS of the terminal device when a display screen of the terminal device is in an Always on Display mode or in a Screen-Off mode ([0062]-[0063]; GPS). 

5.	Claims 28 and 31-33 are rejected under 35 U.S.C. 103 as unpatentable over Zhang (CN 106055953 A) in view of Baek (US 20200026371 A1) and Roh (US 20170316250 A1) and further in view of Kang (US 20190311172 A1).
Regarding claim 28, Zhang in view of Baek and further in view of Roh discloses the method of claim 1, Roh (e.g., Figs. 8-10) discloses wherein the preset standard pressure value is obtained according to a relationship between a pressing force and a quality of fingerprint information collecting, and is stored in the terminal device (e.g., Fig. 6B and 7). Roh does not disclose outputting pressure prompt information when the current pressure value is less than a preset standard pressure value. However, Kang (e.g., Figs. 21-22) discloses an fingerprint identification method applied to a terminal device (e.g., Figs. 10-20 and 23-28), which is similar to that disclosed by Roh and Baek, the method further comprises: outputting pressure prompt information when the current pressure value is less than a preset standard pressure value (e.g., Fig. 13 and 15-20; [0137], [0142], [0145], [0148], [0151], and [0153]), wherein the preset standard pressure value is obtained according to a relationship between a pressing force and a quality of fingerprint information collecting, and is stored in the terminal device (e.g., Fig. 22). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kang to the fingerprint identification method of Zhang in view of Baek and Roh. The combination/motivation would be to provide a notification or a guidance for the user so that user input meets the designated condition for fingerprint identification. In addition, the combination/motivation would also provide a terminal device such as a mobile phone integrated with a fingerprint sensor with an enhanced detection sensitivity and a convenience of operation.

Regarding claim 31, Zhang in view of Baek and Roh and further in view of Kang discloses the method of claim 28, Kang (e.g., Figs. 21-22) discloses wherein in the outputting pressure prompt information, the pressure prompt information output corresponds to the current pressure value when the current pressure value is less than the preset standard pressure value, wherein different pressure values correspond to different pressure prompt information (e.g., Fig. 13 and 15-20; [0137], [0142], [0145], [0148], [0151], and [0153]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kang to the fingerprint identification method of Zhang in view of Baek and Roh. The combination/motivation would be to provide a notification for the users so that user input meets the designated condition for fingerprint identification.  

Regarding claim 32, Zhang in view of Baek and Roh and further in view of Kang discloses the method of claim 28, Kang (e.g., Figs. 21-22) discloses wherein the outputting pressure prompt information includes: playing prompt animation; and/or, displaying text prompt message; and/or, displaying current pressure value; and/or, playing voice prompt message; and/or, outputting vibration prompt (e.g., Fig. 13 and 15-20; [0137], [0142], [0145], [0148], [0151], and [0153]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kang to the fingerprint identification method of Zhang in view of Baek and Roh. The combination/motivation would be to provide a notification for the users so that user input meets the designated condition for fingerprint identification.

Regarding claim 33, Zhang in view of Baek and Roh and further in view of Kang discloses the method of claim 32, Kang (e.g., Figs. 21-22) discloses wherein the playing prompt animation includes: displaying a pressure display area corresponding to the current pressure value (e.g., Fig. 13 and 15-20; pressure display area corresponding to the current pressure value); and zooming a display range of said pressure display area (e.g., Fig. 19 and [0153]; size change of the pressure display area), and/or, change a color of said pressure display area (e.g., Fig. 13 and 15-18; color change of the pressure display area; [0135]-[0137] and [0142]-[0157]), according to changes of the current pressure value (e.g., Fig. 13 and 15-19; [0135]-[0137] and [0142]-[0157]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kang to the fingerprint identification method of Zhang in view of Baek and Roh for the same reason above.

6.	Claim 29 is rejected under 35 U.S.C. 103 as unpatentable over Zhang (CN 106055953 A) in view of Baek (US 20200026371 A1) and Roh (US 20170316250 A1) and further in view of Li (US 20170300700 A1).
Regarding claim 29, Zhang in view of Baek and further in view of Roh discloses the method of claim 1, but does not disclose comparing an area of the touch operation with a preset standard pressure area in response to determining that the control instruction is generated by the first control or the second control. However, Li (e.g., Figs. 1-9) discloses a fingerprint recognition method, wherein when there is the touch operation at said fingerprint recognition area, comparing a duration of the touch operation with a preset standard pressure duration ([0115] and [0119]), and performing fingerprint recognition after determining that the detected touch area is greater than or equal to said preset standard pressure area ([0115] and [0119]). Therefore, the combination of Zhang, Baek, Roh, and Lee discloses, in response to determining that the control instruction is generated by the first control or the second control, comparing a duration of the touch operation with a preset standard pressure duration and comparing the pressure value of the touch operation with the fingerprint payment pressure threshold or fingerprint unlocking pressure threshold after determining that the duration detected is up to the preset standard pressure duration. The combination/motivation would be to reduce invalid touches and improve detection accuracy of a fingerprint sensor.

7.	Claim 30 is rejected under 35 U.S.C. 103 as unpatentable over Zhang (CN 106055953 A) in view of Baek (US 20200026371 A1) and Roh (US 20170316250 A1) and further in view of Lee (US 20190019000 A1).
Regarding claim 30, Zhang in view of Baek and further in view of Roh discloses the method of claim 1, but does not disclose comparing an area of the touch operation with a preset standard pressure area in response to determining that the control instruction is generated by the first control or the second control. However, Lee (e.g., Figs. 1-2 and 16) discloses a fingerprint recognition method, wherein when there is the touch operation at said fingerprint recognition area, comparing an area of the touch operation with a preset standard pressure area when there is the touch operation at the fingerprint recognition area (e.g., Fig. 16); and performing fingerprint recognition after determining that the detected touch area is greater than or equal to said preset standard pressure area (e.g., Fig. 16). Therefore, the combination of Zhang, Baek, Roh, and Lee discloses, in response to determining that the control instruction is generated by the first control or the second control, comparing an area of the touch operation with a preset standard pressure area and comparing the pressure value of the touch operation with the fingerprint payment pressure threshold or fingerprint unlocking pressure threshold after determining that the detected touch area is greater than or equal to said preset standard pressure area. The combination/motivation would be to reduce invalid touches and improve detection accuracy of a fingerprint sensor.

8.	Claims 34-35 are rejected under 35 U.S.C. 103 as unpatentable over Zhang (CN 106055953 A) in view of Baek (US 20200026371 A1), Roh (US 20170316250 A1), and Kang (US 20190311172 A1, hereinafter referred to as Kang’172) and further in view of Kang (US 20190104997 A1; hereinafter referred to as Kang’997).
Regarding claim 34, Zhang in view of Baek and Roh and further in view of Kang’172 discloses the method of claim 33, Kang’172 (e.g., Figs. 21-22) discloses displaying a preset standard pressure area corresponding to the preset standard pressure value (e.g., Fig. 16), but does not disclose prompting the preset standard pressure value. However, Kang’997 (e.g., Fig. 3) discloses a method of pressure detection, wherein the outputting pressure prompt information further comprises: prompting the preset standard pressure value. (e.g., Fig. 3D; preset pressure SP and actual pressure AP are displayed in area 34). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kang’997 to the fingerprint identification method of Zhang in view of Baek, Roh, and Kang’172. The combination/motivation would be to provide a notification or guidance for the user so that the user is aware of the applied pressure magnitude to meet the designated condition for fingerprint identification.

Regarding claim 35, Zhang in view of Baek, Roh, and Kang’172 and further in view of Kang’997 discloses the method of claim 34, Kang’172 (e.g., Figs. 21-22) discloses displaying wherein the playing prompt animation further comprises: displaying a preset standard pressure area corresponding to the preset standard pressure value. Kang’997 (e.g., Figs. 3D-3E) discloses the same features as claimed. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kang’172 and Kang’997 to the fingerprint identification method of Zhang in view of Baek and Roh. The combination/motivation would be to provide a notification or guidance for the user so that the user is aware of the applied pressure magnitude to meet the designated condition for fingerprint identification.

9.	Claim 37 is rejected under 35 U.S.C. 103 as unpatentable over Zhang (CN 106055953 A) in view of Baek (US 20200026371 A1) and Roh (US 20170316250 A1) and further in view of Lee (US 20190057660 A1).
Regarding claim 37, Zhang in view of Baek and further in view of Roh discloses the method of claim 1, but does not disclose wherein the entering into the High Brightness mode after the screen spots are turned on comprises: displaying the display screen in the High Brightness mode and displaying white light or cyan light in the display screen. However, Lee (e.g., Figs. 4, 6, 8, and 10) discloses an fingerprint identification method similar to that disclosed by Zhang, Baek, and Roh, wherein the entering into the High Brightness mode after the screen spots are turned on comprises: displaying the display screen in the High Brightness mode and displaying white light or cyan light in the display screen ([0064]; white color light). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lee to the fingerprint identification method of Zhang in view of Baek and Roh. The combination/motivation would be to improve a color contrast of a fingerprint sensing area.

10.	Claim 38 is rejected under 35 U.S.C. 103 as unpatentable over Zhang (CN 106055953 A) in view of Baek (US 20200026371 A1) and Roh (US 20170316250 A1) and further in view of Ding (US 20200134601 A1).
Regarding claim 38, Zhang in view of Baek and further in view of Roh discloses the method of claim 1, but does not disclose wherein the first control and the second control are implemented by voice prompts and voice acquisition instructions. However, Ding (e.g., Fig. 12) discloses a fingerprint recognition method, wherein the first control and the second control are implemented by voice prompts and voice acquisition instructions ([0129] and [0312]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Ding to the fingerprint identification method of Zhang in view of Baek and Roh. the combination/motivation would also provide a terminal device such as a mobile phone integrated with a fingerprint sensor with an enhanced detection sensitivity and a convenience of operation.

11.	Claim 39 is rejected under 35 U.S.C. 103 as unpatentable over Zhang (CN 106055953 A) in view of Baek (US 20200026371 A1) and Roh (US 20170316250 A1) and further in view of Fourier (US 20100227605 A1).
Regarding claim 39, Zhang in view of Baek and further in view of Roh discloses the method of claim 1, Zhang (Figs. 2-5) discloses a wake event mode control in an application interface of the terminal device (Fig. 5 and [0062]-[0063]), when the wake event mode is a location wakeup event, detecting whether the current location of the terminal device is in the location range corresponding to the preset location when the display screen of the terminal device is in the Always on Display mode or in the Screen-Off mode ([0062]-[0063]). Zhang does not disclose configuring a switch control for turning on or off a wake event mode under the wake event mode control as claimed. However, Fourier (e.g., Figs. 1-8) discloses a mobile terminal including a position detection device such as GPS. Fourier further discloses configuring a wake event mode control in an application interface of the terminal device, configuring a switch control for turning on or off a wake event mode under the wake event mode control ([0032], [0046], and [0061]; GPS is enabled or disabled); when the wake event mode is a location wakeup event and the switch control is switched from an OFF state to an ON state ([0032], [0046], and [0061]; GPS is enabled or disabled). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Fourier to the terminal device of Zhang in view of Baek and Roh. The combination/motivation would be to provide an authentication method with an enhanced secure communication between two terminal devices (e.g., a client terminal device and a server terminal device).

Response to Arguments
12.	Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the references of Zhang (CN 106055953 A), Roh (US 20170316250 A1), Baek (US 20200026371 A1), Ding (US 20200134601 A1), Fourier (US 20100227605 A1), Li (US 20170300700 A1), and Lee (US 20190019000 A1) have been used for new ground rejection.  

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691